Citation Nr: 0532001	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The veteran served on active duty for more than 3 years and 7 
months, including a period from December 1970 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the veteran's claim 
of entitlement to service connection for the cause of the 
veteran's death.  

This issue was remanded in October 2003, and now returns 
again before the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died March 2000, at the age of 61, of cardiopulmonary arrest 
and laryngeal cancer. 

2.  The medical evidence of record indicates that the 
veteran's primary site of his cancer was the upper third of 
the esophagus.  

3.  At the time of the veteran's death, service connection 
was in effect for dysthymia, evaluated as 100 percent 
disabling from March 1992.

4.  The veteran's cancer is not of service origin and is not 
causally related to his service-connected disability; it may 
not be presumed to have been incurred in service.

5.  A disease or disability of service origin, to include 
dysthymia, was not involved in the veteran's death.


CONCLUSION OF LAW

1.  Cancer was not incurred in or aggravated by active duty 
nor may cancer be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

2.  A disease or disability of service origin did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
January 2002 and January 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3) see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated March 2002, the 
Board Remand dated October 2003, and the supplemental SSOC 
(SSOC) dated July 2005, she was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  She was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in July 
2005 SSOC.  

Although the January 2002 and January 2005 notice letters did 
not specifically contain the "fourth element" (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), the Board finds that she was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The letter specifically informed the 
appellant of the type(s) of evidence that would be relevant 
to her claim and that it was her "responsibility" to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  When 
considering the notification letters, the Board finds that 
the appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the appellant was not given 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records, private treatment records, and several 
VA examination reports have been obtained, and there is no 
contention that additional relevant records have not been 
obtained.  The appellant has not indicated that he has any 
additional evidence to submit.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As noted above, the official death certificate shows that the 
veteran died March 2000, at the age of 61, of cardiopulmonary 
arrest and laryngeal cancer.  The appellant contends that the 
veteran's laryngeal cancer is related to service, or related 
to the veteran's exposure to Agent Orange in service.  The 
relevant evidence of record consists of VA treatment records.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, VA records for hospitalization and 
outpatient treatment dated 1996 to 1998.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2005).

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C. § 1116(f).

A presumption of service connection based on Agent Orange 
exposure is available for those veterans who served in 
Vietnam during the Vietnam era provided that they are also 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  In this case, the fact that the veteran 
had service in Vietnam is undisputed.  However, the evidence 
does not show that the veteran died as a result of a disease 
listed in 38 C.F.R. § 3.309(e).  Esophageal cancer is not a 
disability recognized by the Secretary as warranting a 
presumption of service connection.  38 C.F.R. § 3.309(e).  
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600 
(2002).

Cancer of the larynx is a disability recognized by the 
Secretary as warranting a presumption of service connection.  
38 C.F.R. § 3.309(e).  While the veteran had cancer of the 
larynx, the primary site of his cancer was in the esophagus.  
There is no competent evidence suggesting that he had primary 
cancer of the larynx or that the primary site of his cancer 
was other than in the esophagus.  A presumptive cancer that 
develops as a result of a metastasizing non-presumptive 
cancer may not be service-connected under 38 U.S.C.A. 
§ 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that the stomach was the primary site); see also, 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  In this regard, the Board finds that no 
medical evidence has been presented linking the veteran's 
cause of death to service.  Initially, the Board notes that 
the veteran's service medical records are negative for 
complaints of, or treatment for, any form of cancer.  The 
veteran's VA treatment records indicate that he was first 
diagnosed with esophageal cancer in November 1997, over 23 
years after his seperation from service.  No medical evidence 
of record links the veteran's diagnosis of esophageal cancer, 
which apparently eventually metastasized to his larynx, 
resulting in his death, to service, to include to his service 
connected dysthymia.  

Malignant tumors, including esophageal cancer, are chronic 
diseases which may be presumed service-connected if 
manifested within one year following the veteran's discharge 
from active duty.  However, in the instant case, as noted, 
the veteran's esophageal cancer did not become manifest until 
more than 23 years after service.  Accordingly, presumptive 
service connection for such disability as a chronic disease 
under 38 U.S.C.A. § 1112 likewise is not warranted.

Therefore, the Board finds that service connection for the 
cause of the veteran's death is not warranted under a 
presumptive basis, and the preponderance of the evidence of 
record is against a finding of direct service connection.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, Dependency and Indemnity Compensation (DIC) benefits 
are payable to the surviving spouse of a veteran if the 
veteran died from a service-connected disability, or if the 
veteran was entitled to a 100 percent disability rating from 
VA for 10 years prior to his death.  38 U.S.C.A. §§ 1310, 
1318.  In this regard, as the veteran's 100 percent rating 
was in effect for less than 10 years prior to his death, the 
appellant would not be entitled to benefits under 38 U.S.C.A. 
§§ 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


